Citation Nr: 0104763	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from January 1955 to 
November 1957.  

The Board of Veterans' Appeals (Board) has received this case 
on appeal from an October 1999 decision of the RO.  



FINDING OF FACT

New evidence has been presented since the RO decision of July 
1974 that bears directly and substantially on the veteran's 
claim of service connection for paranoid schizophrenia and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
paranoid schizophrenia.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1974, the RO denied the veteran's claim of service 
connection for paranoid schizophrenia.  The veteran was 
notified of this decision but he did not appeal.  As such, 
the July 1974 RO decision is final, and will not thereafter 
be reopened or allowed, except as otherwise provided.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter the "Court") summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must 
first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence received in connection with the attempt to 
reopen the claim of service connection includes statements 
from the veteran and his representative regarding the 
veteran's inservice nervous problems and post-service 
psychiatric symptoms.  Additionally, the evidence includes VA 
and private medical records as well as records from the 
veteran's period of service.  Among the evidence submitted 
since July 1974, the Board finds most pertinent the November 
1999 and August 2000 letters from a VA physician who 
indicates that the veteran had a mental illness diagnosed as 
chronic paranoid schizophrenia that was first diagnosed in 
1968 and that, in the physician's opinion, disorder was shown 
in the emergence of psychosomatic symptoms back in 1957 when 
the veteran was in service.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
statements of the veteran with regard to his psychiatric 
symptomatology must be presumed for purposes of determining 
whether the claim is reopened.  See Justus, Id.  

The Board also finds that the new evidence is relevant and 
probative as to the question of service connection presented 
in this case and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for paranoid schizophrenia is reopened.  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for paranoid schizophrenia, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The veteran asserts that he currently suffers from paranoid 
schizophrenia that is due to disease or injury that was 
incurred in or aggravated by service.  On remand, the veteran 
should asked to submit any additional evidence or argument 
that could support his claim.  

The Board notes that, while the file contains statements from 
a VA physician indicating that, in his opinion, the veteran's 
paranoid schizophrenia could be traced back to the emergence 
of psychosomatic symptoms in service in 1957, the file 
contains no record of medical treatment for any psychiatric 
symptoms during service.  

Any additional records showing such treatment and any 
clarifying statements from the VA physician regarding these 
psychosomatic symptoms should be obtained, if not already on 
file.  

After all of these records are obtained, the veteran should 
be scheduled for a VA examination to determine the nature and 
likely etiology of the claimed psychiatric disorder.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence, additional 
information, or further argument to 
support his claim of service connection 
for paranoid schizophrenia.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
treated him for symptoms of the claimed 
psychiatric disorder since service.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  Specifically noted in 
this regard are records supporting any 
medical opinion linking the veteran's 
disorder to service.  The veteran should 
be afforded a reasonable amount of time 
to obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in connection with the 
examination.  Based on his/her review of 
the case, the examiner should express an 
opinion as to the medical probability 
that any currently demonstrated 
disability manifested by schizophrenia 
was due to disease or injury that was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



